"The defendants called and examined George Crowell (the plaintiff), and he (the witness) also proved the legal execution of the will, and the subscription of the witnesses in the presence of the testator. The defendants examined William Harris, who gave evidence that Buckner Kimball died about two years ago, in old age; that he      (356) was very intemperate, and always drunk when he could get liquor, and when drunk talked much, and was wilder than drunken men usually are; that he was sometimes sober and sometimes drunk, and *Page 290 
when sober was in his proper mind and talked but little; that he saw him sometimes at home, in the latter part of his life, sober and in his senses. The defendant's counsel then asked the witness, `Is it your opinion that Buckner Kimball was at the time, etc., capable of making a will?' This question was objected to and overruled by the court, with an observation that it could not then be asked, as there was no evidence before the jury that the testator was insane."
An affirmative verdict was returned and the defendant appealed.
By the Act of 1789, Rev., ch. 308, contested wills shall be proved by all the living witnesses if to be found, and by such other persons as may be produced to support it. In the present case one of the subscribing witnesses had removed from the State, and the other had become interested, by marrying a woman who claimed an interest in a legacy given by the will, if it should be established. When one of the attesting witnesses is abroad, it seems to be sufficient, as in other instances of instrumentary proof to give evidence of his handwriting. Starkie Ev., 1693; Jackson v. Van Dusen, 5 John. R., 144. It is, upon this testimony, left to the jury to presume that the witness subscribed the will in the presence of the testator. Croftv. Pawlet, Str., 1109.
The defendant's counsel asked his own witness, Harris, if, in his opinion, the testator was capable of making a will. An objection being made, the witness was not permitted to answer the question. I do not think that the judge erred in this. The opinions of witnesses, in England, are confined to persons of science, art or skill in some (357) particular branch of business, and they have to give the reasons upon which their opinions are founded. All other witnesses are to state the facts, and the jury make up their opinion on the facts thus deposed to. In this country the courts have said that the law placed the subscribing witness about the testator to ascertain and judge of his capacity. Heyward v. Hazard, 1 Bay., 335; Chase v. Lincoln, 3 Mass. R., 237; Poole v. Richardson, ibid., 330. But no case has gone the length of permitting the evidence of opinion, offered in this case, to go to the jury. The judgment should be affirmed.
RUFFIN, J. I do not perceive the force of the objection to the opinion of the court upon the first question of evidence. It is said that the plaintiff ought to have offered George Crowell, and left it to the other side to object to his competency, because it puts the defendant to a disadvantage when obliged to bring him forward as his witness, instead of *Page 291 
cross-examining him. I do not know any rule which obliges a party to tender a witness, known and proved to be incompetent, and the result proves that then there was no improper design, for the witness' testimony was such as the plaintiff would have wished to offer had it been in his power. He was interested at the time of the trial, and became so by the act of God, namely, the death of his father-in-law, after his attestation and marriage. Nor is it correct to say that a person who calls a witness to a will is bound to take his testimony as true. He is not his witness, but that of the law. The party is obliged to call the subscribing witness; another to the same fact will not answer. Therefore, he may contradict and discredit him, and so may any person who uses him as the subscribing witness. This was done in the case of Lowe v. Jolliffe, 1 Bl. Rep., 366; Bul. N. P., 964.
The Court is unable distinctly to comprehend the object, or indeed the meaning of the question, which the defendant was not permitted to ask the witness Harris. It is stated with an et cetera, which perhaps does not entirely convey the idea of the party to us, and it is not the better understood, when taken in connection with the reasons which, as stated, induced the judge to reject the evidence. There    (358) is, probably, some mistake in transcribing the case. As far as we perceive any meaning, we suppose the attempt was to get the opinion of the witness, whether the supposed testator had capacity to make awill. It could not be whether he thought him in possession of ordinary faculties, when he executed the instrument, because the witness did not profess to have been present, and because he had just said that when sober he had his proper mind and senses. If this was the purpose of the inquiry, it was properly refused, for the witness is not to decide what constitutes mental capacity or a disposing mind and memory, that being a matter of legal definition. He might state the degree of intelligence or imbecility in the best way he could, so as to impart to the court and jury the knowledge of his meaning, that they might ascertain what was the state of the testator's mind and memory, but whether that was adequate to the disposition of his property by will did not rest in the opinion of the witness.
PER CURIAM.                                 Judgment affirmed.
Cited: Old v. Old, 15 N.C. 502; Bethel v. Moore, 19 N.C. 314; Claryv. Clary, 24 N.C. 80; Bell v. Clark, 31 N.C. 242, 243; Boone v. Lewis,103 N.C. 43; In re Peterson, 136 N.C. 30; Taylor v. Security Co.,145 N.C. 396; In re Will of Margaret Deyton, 177 N.C. 505; S. v. Journegan,185 N.C. 705. *Page 292